MERRIMAN S. SMITH, Judge.
This claim for $106.71 was filed for the payment of an expense account for the month of June, 1945, by E. Y. McVey, former inspector and examiner for the department of mines.
The facts submitted were to the effect that claimant, McVey, had maintained his home and headquarters in Charleston four and one-half years while working for the department of mines.
On May 29, 1945 he received notice to go to Morgantown on June first, and to establish headquarters in that city. So on *140June third Mr. McVey went to Morgantown carrying out the department’s orders and remained there until June twenty-fourth performing his duties; he then went to Fairmont for the remainder of the month in performance of his orders.
As was customary'he made out his expense account, for the month of June in the sum of $160.71, and filed it with the department, whereupon payment was refused upon the grounds that Morgantown was his headquarters from June first, and the state does not allow expenses for any of its employees while remaining at their headquarters.
Especially during the war-time period when housing conditions are critical, and even in normal times the state in changing the headquarters and homes of married employees should be considerate, and a period of at least thirty days should be given such employees.
It appears to this member of the court that the state should be fair and just in its treatment of all faithful and loyal employees.
Since sufficient notice of change of headquarters was not given the claimant and there was no question as to the fairness and justness of the daily expense incurred and as submitted, therefore an award in the sum of one hundred six dollars and seventy-one cents ($106.71) is hereby recommended for payment to the claimant, E .Y. McVey.